UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FARHI SAEED BIN MOHAMED, 2
et. al.,

Petitioners,

v. : Civil Action No. 05-1347 (GK)
BARACK H. OBAMA, et. al., 2

Respondents. :

ORDER

A Pre-trial Conference was held in this case on August 20,
2009. Upon consideration of parties' Motions for Judgment on the
Record [Dkt. Nos. 2l5, 2l6, 2l7], their Statements of the Main
Factual Issues in Dispute [Dkt. Nos. 228, 23l], representations of
the parties, and the entire record herein, it is hereby

ORDERED, that the main issues in dispute between parties are:
1) whether Petitioner used an alias or false name while in
detention; 2) whether Petitioner used a fake passport; 3) whether
Petitioner attended two London mosques in order to learn about
jihad; 4) whether Petitioner was recruited in London and traveled
to Afghanistan via an established al-Qaida recruitment network; 5)
whether Petitioner stayed at an.Algerian guesthouse in.Afghanistan;

6) whether Petitioner attended any al-Qaida training camps; and 7)

whether Petitioner fought in battle; and it is further

ORDERED, that there shall be no public opening statements at
the outset of the Merits Hearing, and only brief classified opening
statements, due to the fact that Petitioner has not requested to
listen to public proceedings and counsel have not requested public
opening statements or lengthy classified opening statements; and it
is further

ORDERED, that within one week the Government shall submit a
Praecipe providing further context for its August l2, 2009, ex
parte filing [Dkt. No. 223].

/sL
August __, 2009 Gladys Kessler
United States District Judge

Copies to: Attorneys of Record via ECF